                                       Case 2:17-cv-00346-JCM-VCF Document 207 Filed 03/25/20 Page 1 of 3



                                   1    James J. Pisanelli, Esq., Bar No. 4027
                                        JJP@pisanellibice.com
                                   2    Debra L. Spinelli, Esq., Bar No. 9695
                                        DLS@pisanellibice.com
                                   3    M. Magali Mercera, Esq., Bar No. 11742
                                        MMM@pisanellibice.com
                                   4    Brittnie T. Watkins, Esq., Bar No. 13612
                                        BTW@pisanellibice.com
                                   5    PISANELLI BICE PLLC
                                        400 South 7th Street, Suite 300
                                   6    Las Vegas, Nevada 89101
                                        Telephone: 702.214.2100
                                   7    Facsimile: 702.214.2101
                                   8    Attorneys for Paris Las Vegas Operating Company, LLC
                                   9                                UNITED STATES DISTRICT COURT
                                  10                                       DISTRICT OF NEVADA
                                  11    TPOV ENTERPRISES 16, LLC, a Delaware            CASE NO. 2:17-cv-00346-JCM-VCF
                                        Limited Liability Company,
400 SOUTH 7TH STREET, SUITE 300




                                  12
  LAS VEGAS, NEVADA 89101




                                                              Plaintiff,
     PISANELLI BICE PLLC




                                  13    vs.
                                                                                        STIPULATION AND [PROPOSED]
                                  14    PARIS LAS VEGAS OPERATING                       ORDER TO EXTEND DEADLINE TO
                                        COMPANY, LLC, a Nevada limited liability        FILE RESPONSE TO OBJECTION TO
                                  15    company,                                        REPORT AND RECOMMENDATIONS
                                                                                        (ECF NO. 200)
                                  16                          Defendant.
                                  17    PARIS LAS VEGAS OPERATING
                                        COMPANY, LLC, a Nevada limited liability
                                  18    company,
                                  19                          Counterclaimant.
                                        vs.
                                  20
                                        TPOV ENTERPRISES, LLC, a Delaware
                                  21    Limited Liability Company, TPOV
                                        ENTERPRISES 16, LLC, a Delaware Limited
                                  22    Liability Company, ROWEN SEIBEL, an
                                        individual.
                                  23
                                                              Counter-defendants.
                                  24
                                  25
                                  26           Plaintiff/Counterdefendants TPOV Enterprises 16, LLC ("TPOV 16"), TPOV Enterprises,
                                  27    LLC ("TPOV"), and Rowen Seibel ("Seibel") (collectively, the "Plaintiff/Counterdefendants") and
                                  28


                                                                                       1
                                       Case 2:17-cv-00346-JCM-VCF Document 207 Filed 03/25/20 Page 2 of 3



                                   1    Defendant/Counterclaimant Paris Las Vegas Operating Company, LLC ("Paris") (collectively, the
                                   2    "Parties") by and through their undersigned counsel of record, stipulate and agree as follows:
                                   3           1.      On October 15, 2019, Paris filed a Motion for Terminating Sanctions, seeking case-
                                   4    terminating sanctions against Plaintiff/Counterdefendants. (ECF Nos. 152 and 153.)
                                   5           2.      On February 19, 2020, United States Magistrate Judge Cam Ferenbach entered a
                                   6    Report and Recommendation and Order (the "Report and Recommendation"). (ECF No. 194.)
                                   7           3.      In the Report and Recommendation, the Magistrate Judge recommended that Paris'
                                   8    Motion for Terminating Sanctions be granted, in part; specifically, recommending that the Answer
                                   9    filed by Plaintiff/Counterdefendants (ECF No. 40) be stricken as to TPOV only. (ECF No. 194, at
                                  10    13:5-8.)
                                  11           4.      On March 3, 2020, the Parties submitted a stipulation seeking to extend the deadline
400 SOUTH 7TH STREET, SUITE 300




                                  12    for Plaintiff/Counterdefendants to file an objection to the Report and Recommendations.
  LAS VEGAS, NEVADA 89101
     PISANELLI BICE PLLC




                                  13           5.      The    Court   granted    the   Parties'   stipulation   on   March     4,   2020    and
                                  14    Plaintiff/Counterdefendants filed an Objection to the Report and Recommendations (ECF Nos. 200,
                                  15    201) on March 11, 2020 (the "Objection").
                                  16           6.      Accordingly, pursuant to LR IB 3-2(a), the deadline to file a response to the
                                  17    Objection is, March 25, 2020.
                                  18           7.      The deadline to file a response to the Objection shall be extended by seven (7) days
                                  19    to April 1, 2020.
                                  20           8.      Good cause exists to extend the deadline to file a response to the Objection. Due to
                                  21    the shift in working conditions occurring in light of the current COVID-19 crisis, additional time is
                                  22    needed to complete the response to the Objection.
                                  23           9.      This is the first stipulation for extension of time to file the response to the Objection
                                  24    and will not impact any other deadlines.
                                  25    ///
                                  26
                                  27
                                  28


                                                                                           2
                                       Case 2:17-cv-00346-JCM-VCF Document 207 Filed 03/25/20 Page 3 of 3



                                   1          10.     This stipulation is made in good faith and not for purposes of delay.
                                   2    DATED this 25th day of March 2020.             DATED this 25th day of March 2020.
                                   3    PISANELLI BICE PLLC                            BAILEYKENNEDY
                                   4
                                        By:     /s/ M. Magali Mercera                  By:    /s/ Paul C. Williams
                                   5    James J. Pisanelli, Esq., Bar No. 4027         John R. Bailey, Esq., Bar No. 0137
                                        Debra L. Spinelli, Esq., Bar No. 9695          Dennis L. Kennedy, Esq., Bar No. 1462
                                   6    M. Magali Mercera, Esq., Bar No. 11742         Joshua P. Gilmore, Esq., Bar No. 11576
                                        Brittnie T. Watkins, Esq., Bar No. 13612       Paul C. Williams, Esq., Bar No. 12524
                                   7    400 South 7th Street, Suite 300                Stephanie J. Glantz, Esq., Bar No. 14878
                                        Las Vegas, Nevada 89101                        8984 Spanish Ridge Avenue
                                   8                                                   Las Vegas, Nevada 89148-1302
                                   9    Attorneys for Paris Las Vegas Operating        Attorneys for TPOV Enterprises 16, LLC,
                                        Company, LLC                                   TPOV Enterprises, LLC and Rowen Seibel
                                  10
                                  11
400 SOUTH 7TH STREET, SUITE 300




                                  12                                                ORDER
  LAS VEGAS, NEVADA 89101
     PISANELLI BICE PLLC




                                  13          IT IS SO ORDERED.
                                  14
                                  15                                                ______________________________________
                                  16                                                UNITED STATES DISTRICT JUDGE
                                  17                                                       April 3, 2020
                                                                                    DATED:__________________________
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28


                                                                                        3
